DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6 and 8) in the reply filed on May 18, 2021 is acknowledged.
The traversal is on the grounds that “the bases for the restriction set forth in the restriction requirement do not appear to be correct. In particular, the restriction requirement states that the claims of Group I require a “deep portion”, which is not required by the claim of Group II. However, applicant notes that a “deep portion” is only recited by claim 2. Accordingly, as such an element is not recited by claim 1, it cannot be said that the claims Group I require that element. Moreover, a “counterbore surface” also mentioned as a basis for the restriction is recited by all of the claims of both groups, as it is an element of claims 1 and 7. Finally, a “second film having a refractive index…”, which the restriction requirement also finds is a unique element of all of the claims of Group I, is in fact recited by only dependent claim 3.” 
This is found persuasive, and the restriction requirement (dated April 14, 2021) is hereby withdrawn.  Claims 1-8 are treated on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on January 8, 2019 and April 5, 2019 have been considered.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding:
►A solid-state imaging element, particularly characterized by having:
a connection portion provided on a more outer side than the imaging region is and utilized for connection to the outside; 
an open portion that is opened up to the connection portion from a light incident surface side of the imaging region on which light is incident; and 
a plurality of protruding portions formed on a counterbore surface and periodically arranged, the counterbore surface being a surface inside the open portion excluding the connection portion, and also being a surface facing at least the light incident surface side at a position lower than a layer provided in the imaging region or in a peripheral region of the imaging region and containing an organic substance, as recited in claim 1.  Claims 2-6 depend from claim 1.

the manufacturing method comprising: 
forming the protruding portions by transferring shapes of lenses by etching, at a time of excavating the open portion, a lens layer where the lenses to condense light are formed for the respective pixels in the imaging region located at a position higher than a surface where the protruding portions are formed, as recited in claim 7.

►An electronic apparatus comprising a solid-state imaging element, particularly characterized by having:
a connection portion provided on a more outer side than the imaging region is and utilized for connection to an outside; 
an open portion that is opened up to the connection portion from a light incident surface side of the imaging region on which light is incident; and 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

	

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812